Title: Gabriel de Sartine to the Commissioners, with a Contemporary Translation, 21 September 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Versailles le 21. 7ber 1778
      
      J’ai reçu, Messieurs, la lettre que vous m’avez fait l’honneur de m’ecrire le 17 de ce mois. Je ne doutois pas que les reflexions que je vous proposois Sur la Necessité d’etablir pour les reprises faites en mer une parfaite reciprocité entre les deux nations ne vous parussent de toute Justice. Je Suis fâché que vous n’ayez pas entre les mains une Copie des loix des Etats unis relativement à cet Objet, cela auroit prevenu quelques difficultés que l’espace du tems et la distance des lieux pourront rendre plus frequentes. Le reglement de la baye de Massachusetts que le Capitaine McNeil vous a rapellé S’eloigne des loix angloises et Se rapproche de celles de France. Les reglemens de l’Angleterre, en laissant dans tous les Cas la moietié du batiment au premier proprietaire, paroissent plus conformes aux Interets du Commerce qu’il ne faut jamais oublier au milieu même de la Guerre. Mais il Seroit, Surtout essentiel que les differentes provinces des Etats Unis adoptissent Sur cette matiere des loix uniformes et invariables; de maniere qu’il n’existat pas pour chacune des Provinces des loix particulieres, que l’ignorance des Armateurs ne leur permettroit pas d’appliquer aux differens Etats, ce qui entraineroit, necessairement des Difficultes qu’une Legislation commune peut éviter.
      A l’egard de la question de fait de la reprise du Navire l’isabelle faite par le Capitaine McNeil, je n’ai fait que vous indiquer les Motifs de Reclamation que les Proprietaires de ce batiment croyent avoir, et Sur lesquels ils S’appuient dans la lettre qu’ils m’ont addressée; ce n’est pas à l’Administration à les approfondir, la Connoisance en étant reservée aux tribuneaux; mais Si la decision des tribuneaux est contraire au pre­mière Proprietaire, Vous trouverez Surement convenable, que le tiers, ou même la Moitié du produit de ce batiment Soil deposé entre les mains de tel officier public qui sera préposé a cet Effet, jusquà ce que les deux nations soient convenues des loix, qui Seront respectivement Suivies à l’egard des Vesseaux repris Sur l’Ennemi commun.
      J’ai l’honneur d’etre, avec la plus parfaite Consideration, Messieurs, Votre tres humble et tres obeissant Serviteur.
      
       De Sartine
      
     